      Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                                 OAKLAND DIVISION

 EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR-TSH
              Plaintiff, Counter-defendant,
                   v.
 APPLE INC.,
                  Defendant, Counterclaimant.



 IN RE APPLE IPHONE ANTITRUST                      Case No. 4:11-cv-06714-YGR-TSH
 LITIGATION

 DONALD R. CAMERON, et al.,                        Case No. 4:19-cv-03074-YGR-TSH
                                     Plaintiffs,
                       v.                          JOINT DISCOVERY LETTER BRIEF
 APPLE INC.,                                       REGARDING COOK DEPOSITION
                                    Defendant.

The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Dear Magistrate Judge Hixson,
       The parties in the above-captioned actions respectfully submit this joint letter brief
regarding the deposition of Tim Cook, Apple’s CEO.
       Counsel for Epic Games, Inc. (“Epic”), plaintiffs in Cameron v. Apple and In re Apple
iPhone Antitrust Litigation (the “Class Actions”, together with Epic “Plaintiffs”) and Apple Inc.
(“Apple”, together with Plaintiffs, the “Parties”) have met and conferred telephonically and
exchanged correspondence in a good faith effort to resolve the outstanding disputes. The Parties
have been unable to reach agreement and therefore submit this joint letter. The Parties can make
additional exhibits—including the documents and testimony identified in this submission—
available to the Court upon request.
Respectfully submitted,

CRAVATH, SWAINE                              HAGENS BERMAN
& MOORE LLP                                  SOBOL SHAPIRO LLP

 By: /s/ Lauren A. Moskowitz                       By: /s/ Robert F. Lopez
     Lauren A. Moskowitz                               Robert F. Lopez



            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
    Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 2 of 11



    Counsel for Epic Games,               Counsel for Developer
    Inc.                                  Plaintiffs


WOLF HALDENSTEIN                  GIBSON DUNN & CRUTCHER LLP
ADLER FREEMAN
& HERZ LLP

By: /s/ Rachele R. Byrd               By: /s/ Jay P. Srinivasan
    Rachele R. Byrd                       Jay P. Srinivasan
    Counsel for                           Counsel for Apple Inc.
    Consumer Plaintiffs




          REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
      Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 3 of 11




Plaintiffs’ Position: Apple is trying to limit Tim Cook’s deposition to four hours on the record
instead of the 10 hours allotted under the Coordination Order. The Court should deny Apple’s
request. As a compromise, Plaintiffs ask the Court to order that Mr. Cook sit for eight hours.
Relevant Background: Apple and Class Plaintiffs negotiated, and the Court has entered, a
Coordination Order governing the duration of depositions in the Class Actions. (Cameron,
Dkt. 80.) Apple has insisted that the Coordination Order also governs Epic without modification.
(10/19/20 Hr’g Tr. 22:5-8.) Whether or not that is the case, under the Coordination Order, Class
Plaintiffs (even setting aside Epic) are entitled to 10 hours for each deposition jointly noticed by
them under Rule 30(b)(1). (Cameron, Dkt. 80 ¶ 3.) The Coordination Order makes no exception
to that rule, except that it “does not specify the overall time limit for deposing a person who is to
testify pursuant to both Fed. R. Civ. P. 30(b)(1) and Fed. R. Civ. P. 30(b)(6)”. (Id.)
Notwithstanding the terms of the Coordination Order, Apple has repeatedly tried to condition
relevant discovery on a limitation to the length of Mr. Cook’s deposition. In December 2020, in
response to Plaintiffs’ request that Apple add Mr. Cook as a document custodian, Apple attempted
to condition adding him as a custodian on the condition that his deposition be limited to four hours.
(Epic, Dkt. 173-14 at 1.) The Parties briefed this issue, and on December 16, 2020, the Court ruled
that Apple had to make Mr. Cook a document custodian and that the length of his deposition should
be addressed separately. (Epic, Dkt. 192 at 8.)
In January 2021, Apple again tried to tie Mr. Cook’s deposition to Plaintiffs’ agreement to other
discovery, specifically Phil Schiller’s deposition. On January 3, Plaintiffs requested 15 hours to
depose Mr. Schiller in his individual capacity (Cue & Federighi Letter Brief, Ex. 6 at 3), given that
there are three plaintiffs groups and Mr. Schiller is Apple’s “designated . . . lead witness on App
Store issues” (Epic, Dkt. 173-3 at 6). During the meet and confer on January 13, Apple suggested
that it might be willing to make Mr. Cook available for six hours in exchange for 14 hours with
Mr. Schiller. Plaintiffs stated they would consider this proposal. During a meet and confer two
days later, Apple stated that it would not make the compromise it had suggested on January 13.
Instead, Apple added yet another condition. This time, Apple tied Mr. Cook’s deposition to an
agreement on Rule 30(b)(6) testimony, even though Apple expressly stated that Mr. Cook would
not be a designee for any of Plaintiffs’ Rule 30(b)(6) topics. Rather, Apple stated it may designate
Mr. Schiller for at least five and up to 12 of Plaintiffs’ topics, which it was unwilling to identify.
Apple’s new demand, therefore, was that Plaintiffs agree that Mr. Schiller’s deposition would not
exceed 15 hours for both Rule 30(b)(1) and unspecified Rule 30(b)(6) testimony, or else Apple
would object to Plaintiffs deposing Mr. Cook for more than four hours. Without knowing the
topics for which Apple will designate Mr. Schiller, Plaintiffs cannot agree to so limit Mr. Schiller’s
deposition. And because Apple is unwilling to discuss Mr. Cook’s deposition time without
tethering it to some other concession by Plaintiffs, the Parties remain at impasse. 1

1
  Plaintiffs did not “agree[] to defer letter briefing on the length of Mr. Cook’s deposition” pending
a “compromise once the 30(b)(6) negotiation is resolved”. Plaintiffs had expected Apple to agree
to the compromise it had proposed on January 13, 2021. As such, Plaintiffs had drafted the joint
statement as to Messrs. Cue and Federighi without including Mr. Cook. When Apple informed
Plaintiffs of the additional condition it was placing on Mr. Cook, which was unacceptable,
Plaintiffs informed Apple that the parties could brief that separately but still on the same deadline
and hearing set by the Court if Apple was not willing to remove the conditions.



             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 4 of 11
Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 5 of 11
        Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 6 of 11




Apple’s position: Mr. Cook is Apple’s CEO with a host of responsibilities that have nothing to
do with the issues in this case. Although he would ordinarily be protected from deposition under
the apex-witness doctrine, Apple has agreed to make Mr. Cook available for four hours, even
though he does not possess any unique knowledge and Plaintiffs have not established that
information from other Apple witnesses or through written discovery is insufficient. Rather than
accept this compromise, Plaintiffs seek even more time with Mr. Cook.
Background: As Plaintiffs note, the parties have been negotiating the length of Mr. Cook’s
deposition for some time now, most recently in conjunction with the deposition of Phil Schiller,
another of Apple’s topmost executives. The parties have been discussing deposition lengths in the
context of Rule 30(b)(1) depositions, but are still working out how these lengths will be impacted
to the extent that Mr. Schiller also will cover some of Plaintiffs’ 30(b)(6) topics. 3 The outcome of
that discussion has been delayed due to Plaintiffs’ failure for several months to serve their 30(b)(6)
topics, despite repeated requests by Apple. It was not until last week that Epic and class plaintiffs
finally served their 30(b)(6) topics, which along with developer plaintiffs’ topics are more than 70
in number, and which will inevitably impose undue burden on Apple. Because of Plaintiffs’ delay,
the parties have not yet resolved the number of total hours for 30(b)(6) testimony or how those
hours should be allocated across multiple 30(b)(1) deponents. In light of the February 15 deadline
for fact depositions, the parties are attempting to resolve these issues this week. As a result, during
a meet and confer this past Friday (January 14), Plaintiffs agreed to defer letter briefing on the
length of Mr. Cook’s deposition, with both sides hoping to reach a compromise once the 30(b)(6)
negotiation is resolved. The parties are not at an impasse.
Apple was therefore surprised when Plaintiffs sent their half of this joint letter on Sunday afternoon
(nearly 48 hours after the Friday meet-and-confer), and demanded that Apple provide its half of
the letter within 24 hours, on the afternoon of Martin Luther King, Jr. Day. When counsel for
Apple inquired as to the basis for sending such a letter in light of the parties’ agreement to defer
letter briefing, counsel for Epic responded that there must have been a “misunderstanding.” There
is no reason to involve the Court when the parties are only a few hours apart, and Apple is confident
that the parties could have reached agreement (and still could reach agreement if the Court orders
a further meet and confer) in the context of other issues. But because Plaintiffs have pressed the
issue, Apple submits its position here.
Legal Standard: Whether Mr. Cook should be deposed for four hours, as Apple contends, or for
eight hours, as Plaintiffs contend, must be evaluated under the same legal standards as any other
apex witness. Like Plaintiffs, Apple incorporates its discussion of the legal standard for taking
depositions of apex witnesses. But one aspect of that standard bears repeating: it is not sufficient
to show merely that the proposed deponent has some knowledge relevant to the issues in the case.
The witness must have “unique, non-repetitive, firsthand knowledge of the facts at issue in the
case.” Groupion, LLC v. Groupon, Inc., No. 11-CV-870, 2012 WL 359699, at *2 (N.D. Cal. Feb.
2, 2012); see also Affinity Labs of Tex. v. Apple, Inc., No. 09-CV-4436, 2011 WL 1753982, at *15
(N.D. Cal. May 9, 2011) (“Affinity misstates the standard for deposing a CEO, claiming it is
sufficient to show that Mr. Jobs has ‘firsthand knowledge of relevant information.’”).
Discussion: Plaintiffs offer four reasons why Mr. Cook is a necessary witness. All of them fail—
Plaintiffs cannot meet their burden of showing that Mr. Cook, among all other Apple employees

3
    Apple does not anticipate that Mr. Cook will be responsible for any of Plaintiffs’ 30(b)(6) topics.



               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 7 of 11
      Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 8 of 11




Android devices).)
                 (Fischer Dep. 289:7–11), that is equally true of Mr. Cook—tracking switching
costs is not a part of his responsibility as CEO. To the extent Mr. Cook has made statements
regarding switching costs, he is far from unique. Plaintiffs try to shore up their argument by
arguing that Mr. Cook is best situated to testify on this topic because he is “responsible for Apple’s
overall ecosystem.” Such an amorphous assertion does nothing to show that Mr. Cook’s testimony
is “unique,” or even germane; if this assertion were sufficient, every plaintiff could insist on
deposing the defendant’s CEO, and therefore eviscerate the apex-witness doctrine altogether.
Separately, Plaintiffs’ motion fails for the independent reason that they did not make a “solid,
detailed showing” that they exhausted all other avenues of discovery. Synthes USA, LLC v. Spinal
Kinetics, Inc., No. 09-CV-1201, 2011 WL 811731, at *1 (N.D. Cal. Mar. 2, 2011). Plaintiffs have
deposed only four witnesses so far. They have yet to depose a number of other senior Apple
executives and, as noted above, the few witnesses they have deposed so far show that Mr. Cook
does not possess unique information. They point to no interrogatories or RFAs in which they
sought to obtain the same information through less intrusive means. And, as Plaintiffs concede,
they have not yet been through Mr. Cook’s documents because Apple is still producing them (due
to an unrealistic discovery schedule foisted on Apple by Epic).
Despite all of the above, and in the interest of compromise, Apple has offered more than what is
required under the apex doctrine by making Mr. Cook available for four hours. Plaintiffs are not
entitled to those four hours, and certainly are not entitled to more unless they carry their burden to
show that any knowledge Mr. Cook has which could even plausibly be described as unique and
non-repetitive cannot be covered in four hours. They have made no attempt to do so—even taking
their arguments at face value, Plaintiffs do not explain why more than four hours is needed to ask
Mr. Cook about his public statements to Congress, or the Apple “ecosystem.” For a very busy
chief executive like Mr. Cook, the difference between a four-hour deposition and an eight-hour
deposition is significant; it would deprive him of a half-day of productive time in the service of
shareholders, consumers, developers, and everyone else in the world who relies on Apple and its
products. The Court should not order Mr. Cook to sit for eight hours on the non-showing Plaintiffs
make here.




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 9 of 11



Dated: January 19, 2021      FAEGRE DRINKER BIDDLE & REATH LLP
                                Paul J. Riehle

                             CRAVATH, SWAINE & MOORE LLP
                               Christine Varney
                               Katherine B. Forrest
                               Gary A. Bornstein
                               Yonatan Even
                               Lauren A. Moskowitz
                               M. Brent Byars

                             Respectfully submitted,

                             By:         /s/ Lauren A. Moskowitz
                                         Lauren A. Moskowitz
                                         Attorneys for Plaintiff Epic Games, Inc.


Dated: January 19, 2021
                             WOLF HALDENSTEIN ADLER FREEMAN &
                             HERZ LLP
                                Mark C. Rifkin
                                Rachele R. Byrd
                                Matthew M. Guiney
                                Brittany N. DeJong

                             Respectfully submitted,


                             By:         /s/ Rachele R. Byrd
                                         Rachele R. Byrd
                                         Interim Class Counsel for Consumer
                                         Plaintiffs


Dated: January 19, 2021      HAGENS BERMAN SOBOL SHAPIRO LLP
                               Steve W. Berman
                               Robert F. Lopez
                               Shana E. Scarlett
                               Benjamin J. Siegel

                             Respectfully submitted,


                             By:         /s/ Robert F. Lopez
                                         Robert F. Lopez
                                         Interim Class Counsel for Developer
                                         Plaintiffs




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 10 of 11



Dated: January 19, 2021       GIBSON, DUNN & CRUTCHER LLP
                                 Theodore J. Boutrous Jr.
                                 Richard J. Doren
                                 Daniel G. Swanson
                                 Mark A. Perry
                                 Veronica S. Lewis
                                 Cynthia E. Richman
                                 Jay P. Srinivasan
                                 Ethan D. Dettmer
                                 Eli M. Lazarus
                                 Harry Phillips

                              Respectfully submitted,


                              By:         /s/ Jay P. Srinivasan
                                          Jay P. Srinivasan
                                          Attorneys for Defendant Apple Inc.




           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
     Case 4:19-cv-03074-YGR Document 261-12 Filed 01/25/21 Page 11 of 11



                                   E-FILING ATTESTATION

                       I, Lauren A. Moskowitz, am the ECF User whose ID and password are

being used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

that each of the signatories identified above has concurred in this filing.



                                                                 /s/ Lauren A. Moskowitz
                                                                Lauren A. Moskowitz




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
